DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16 and 20-22 have been cancelled.
Applicant's arguments filed 3/28/2022 have been fully considered.
The rejection of claims 14-18 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Li et al. (WO 2017/135791, of record) is withdrawn in view of the claim amendments.
The rejection of claims 14-17 and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Goetsch et al. (U.S. Patent Application Publication 20110239316, of record) is withdrawn in view of the claim amendments.

Election/Restrictions
Claim 14 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/6/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 14-15 and 18-19 are allowable.  The prior art of record does not disclose an antibody capable of binding to c-MET having the CDRs of instant SEQ ID NOS: 9-14.

Specification
The disclosure is objected to because of the following informalities: 
The brief description of the drawings do not reference all subparts of the figures.  See for example, Figures 11A-D and Figures 13a-b.  Applicant is advised to compare all figures with their brief descriptions in paragraphs [0044-0069] of the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for therapeutic effects demonstrated in the figures and examples as discussed below, does not reasonably provide enablement for all methods embraced by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claim 1 is directed to a method for treatment or prevention of a disease caused by vascular endothelial cell injury comprising administering the antibody or functional fragment thereof according to claim 14 to a subject in need thereof.
With respect to treatment, the claim 1 does not recite or require any particular therapeutic effect.  Claim 4 requires that the treatment or prevention of cerebral infarction is achieved by reducing the permeability of the blood-brain barrier and/or by protecting and repairing cerebral blood vessels and/or by reducing the cerebral infarction size.  It is noted that the embodiment of reducing cerebral infarction size alone or in combination does not constitute prevention as some degree of infarction of has occurred.

Figure 12 and Example 13 show that the c-MET humanized chimeric antibody has a protective effect on vascular endothelial cells under oxygen-glucose deprivation.
Figure 13 and Example 14 show that the number of apoptotic vascular endothelial cells decreased with the addition of the anti-c-MET humanized antibody when the vascular endothelial cells are subjected to oxygen-glucose deprivation.  The vascular endothelial cells are protected against apoptosis. 
Figure 14 and Example 15 show that the c-MET monoclonal antibody can significantly reduce the injury of cerebral vascular endothelial cells after photochemical injury, thereby maintaining a good vascular integrity and protecting against cerebral infarction in the SD rat model of photochemically induced focal cerebral ischemia. 
 Figure 16 and Example 17 shows a c-MET humanized chimeric antibody in an in vivo a mouse middle cerebral artery occlusion (MCAO) model.  The results show that, as compared with the injured group, in the c-MET humanized chimeric antibody group, the ischemic penumbra of cerebral infarction exhibits a better microvascular integrity and a higher expression abundance of ZO-1, proving a less injured blood-brain barrier.  
  Figure 17 shows the result of VWF staining of a tissue section from a heart infarction area in a mouse model of heart failure (a MI myocardial infarction model).  The results show that: the control group shows clear VWF staining and a clear and intact vascular structure; the injured group shows clear VWF staining and a severely injured vascular structure, indicating severe vascular injury caused by MI myocardial infarction; and the treatment group shows clear VWF staining and still maintains a relatively intact vascular structure, demonstrating that the anti-c-MET humanized antibody protects the cardiac microvessels against injury in the mouse model of heart failure (a MI myocardial infarction model). 
Figure 18 shows the anti-c-MET humanized chimeric antibody has a protective effect in the in vitro blood-brain barrier model after oxygen-glucose deprivation, resulting in a reduced number of penetrated peripheral blood lymphocytes in mice, and the effect thereof is more significant with the increase of the concentration added. 
 Figure 19 shows that the c-MET monoclonal antibody can significantly reduce the content of Evans blue in the animal brain tissue after photochemical injury, and repair the blood-brain barrier permeability in the SD rat model of photochemically induced focal cerebral ischemia. 
 Figure 20 shows the effect of a c-MET humanized chimeric antibody on the blood-brain barrier-related tight junction proteins in an in vitro model.  The results show that the mRNA transcription level of claudin-5 and ZO-1 proteins in vascular endothelial cells is significantly reduced after oxygen-glucose deprivation, and with the addition of the c-MET humanized chimeric antibody, is increased significantly and exceeds that in the control group.  
    Figure 21 shows that the c-MET humanized chimeric antibody can significantly reduce the cerebral infarction size and protect against cerebral infarction in the mouse MCAO model for cerebral ischemia. 
Figure 22 shows that the c-MET monoclonal antibody can significantly reduce the cerebral infarction size in animals after photochemical injury and protect against cerebral infarction in the SD rat model of photochemically induced focal cerebral ischemia. 
 Figure 23 shows that the c-MET humanized chimeric antibody can inhibit cardiac fibrosis in the mouse model of heart failure (a MI myocardial infarction model). 
 Figure 24 shows that the c-MET monoclonal antibody can significantly reduce neuronal cell injury in the cerebral infarction area after photochemical injury, and thus significantly reduce the number of apoptotic neurons, therefore exhibiting a protective effect against cerebral infarction in the SD rat model of photochemically induced focal cerebral ischemia. 
 Figure 25 shows the protective effect of a c-MET monoclonal antibody on motor function in a SD rat model of photochemically induced focal cerebral ischemia.
 Figure 26 shows the evaluation of cardiac function in a mouse model of heart failure (a MI myocardial infarction model) in the presence of a c-MET humanized chimeric antibody.  The cardiac ejection fraction (EF), left ventricular fractional shortening (FS), left ventricular end-diastolic volume (EDV), and left ventricular end-systolic volume (ESV) do not appear to differ significantly from the injured rats not receiving the antibody. 
None of these examples demonstrate prevention of any disease caused by vascular endothelial cell injury (claim 1), particularly ischemic disease or a disease caused by blood-brain barrier injury (claim 2), or cerebral infarction or myocardial infarction (claim 3).  Prevention is not enabled.
Because claim 1 does not require any therapeutic effect for treatment, the claim is considered to include treating any condition resulting from vascular endothelial cell injury.  At least for example, this would include vascular endothelial cell injury induced by high glucose (a diabetic complication).  At least for examples, atherosclerosis involves vascular endothelial cell injury.  The examples do not reflect these types of injury and their results cannot be extrapolated to treatment or prevention of these conditions.  The scope of the claims is not enabled.  
The examples enable reducing apoptosis of vascular endothelial cells during ischemia by administering the antibody of claim 14.
 The examples enable reducing cerebral infarct size as well as  reducing permeability of the blood-brain barrier during treatment of cerebral infarction by administering the antibody of claim 14.
The examples enable inhibiting cardiac fibrosis during myocardial infarction by administering the antibody of claim 14.
The scope of the claims is not enabled.
	


Claims 12 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 has been amended to recite “composition is in a dosage form of an intravenous injection.”  No specific basis was pointed to and none is apparent.  The specification does not define a “dosage form of an intravenous injection.”  For example, if applicant intended  that the pharmaceutical carrier is normal saline, then the claim should recite this.  See for example paragraph [0122] of the specification.  Claim 17 is considered to be new matter.

Claim 12 is directed to an antibody or functional fragment thereof capable of binding to c-MET, comprising a heavy chain and a light chain, wherein: the heavy chain comprises at least one heavy chain variable region sequence selected from the group consisting of SEQ ID NO: 9, SEQ ID NO: 10, SEQ ID NO: 11, and a mutant sequence thereof; and the light chain comprises at least one light chain variable region sequence selected from the group consisting of SEQ ID NO: 12, SEQ ID NO: 13, SEQ ID NO: 14, and a mutant sequence thereof.
Antigen binding activity for an antibody is provided by the six CDRs (three from the heavy chain and three from the light chain).  As written, claim 12 requires only one CDR from the heavy chain and one CDR from the light chain.  In addition, these two CDRs are not required to correspond to the recited sequences.  They can be mutant sequences with unspecified and undefined mutations.  The specification does not disclose other CDRs that can be combined with any of the recited CDRs or particular mutations that can be made to any of the recited CDRs to produce an antibody that will retain c-Met binding activity.
The CDRs corresponding to the IMGT CDR numbering convention disclosed in Table 1 define one particular anti-c-MET monoclonal antibody, 1H9D6.  See Example 4.  The specification does not disclose the complete variable heavy chain or variable light chain sequence.  This single antibody example is not sufficient to adequately describe all antibodies embraced by the claims.
The structures of the claimed anti-c-Met antibodies are not adequately described. In AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 111 USPQ2d 1780 (Fed. Cir. 2014) AbbVie had claims to functionally claimed antibodies and Centocor presented evidence that the antibodies described in AbbVie's patents were not representative of other members of the functionally claimed genus. The decision states, “When a patent claims a genus using functional language to define a desired result, ‘the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.’ Id. at 1349. We have held that 'a sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus.’ Id. at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). Here, the claimed invention is a class of fully human antibodies that are defined by their high affinity and neutralizing activity to human IL-12, a known antigen. AbbVie's expert conceded that the '128 and '485 patents do not disclose structural features common to the members of the claimed genus.”
The AbbVie decision considers how large of a genus is involved and what species of thegenus are described in the patent. With the written description of a genus, however, merelydrawing a fence around a perceived genus is not a description of the genus. One needs to showthat one has truly invented the genus, i.e., that one has conceived and described sufficient 
representative species encompassing the breadth of the genus. Otherwise, one has only a researchplan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598F.3d at 1353 (The written description requirement guards against claims that “merely recite adescription of the problem to be solved while claiming all solutions to it and ... cover anycompound later actually invented and determined to fall within the claim's functionalboundaries.”). 
In the instant application, the specification and claims draw a fence around a perceivedgenus but the genus is not adequately described. The specification exemplifies CDRs from a single antibody having the properties recited in the claims and the structural variability of the antibodies claimed is large. No reasonable structure-function correlation has been established that is commensurate in scope with the claims. The specification does not describe representative examples to support the full scope of the claims. 
The antibodies of claim 12 are not adequately described.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-13 lack antecedent basis in claim 1 for the recitation “c-MET agonist antibody.”  Claim 1 does not reference a c-MET agonist antibody.
Claim 8 is confusing in reciting “antibody compound remaining an agonistic activity.”  It is unclear what this phrase means.  This may be a word-processing error.
Claim 17 is indefinite in reciting “dosage form of an intravenous injection.”  The specification does not define a “dosage form of an intravenous injection.”  The metes and bounds of the claim cannot be determined.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-8 and 11-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 recites the CDRs for the monoclonal antibody IH9D6.  Claims 5-8 and 11-12 ultimately depend upon claim 14.  
Claims 5-6 recite limitations as to how the antibody is prepared.  This does not further limit the method of treatment of claim 1 or further define the structure of the antibody of claim 14.  Claims 5-6 do not further limit the subject matter of claim 1.
Claim 7 recites limitations as to how the antibody is prepared.  This does not further limit the method of treatment of claim 1 or further define the structure of the antibody of claim 14.  Claim 7 does not further limit the subject matter of claim 1.
Claim 8 recites limitations concerning genetic engineering.  This does not further limit the method of treatment of claim 1 or further define the structure of the antibody of claim 14.  Claim 8 does not further limit the subject matter of claim 1.
Claim 11 recites limitations concerning a polyclonal antibody.  This is in conflict with claim 14 which is directed to a monoclonal antibody.  Claim 11 does not further limit the subject matter of claim 1.
Claim 12 broadens the antibodies beyond those of claim 14 at least by reciting “and a mutant sequence thereof.”  Claim 12 does not further limit the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


The art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2022/048521 discloses the CDRs for an anti-c-MET antibody IH9D6.  This document is not prior art but discloses the same antibody as recited in the instant claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa